Fourth Court of Appeals
                                         San Antonio, Texas
                                                 April 16, 2020

                                No. 04-19-00642-CV & 04-19-00795-CV

                                            David RODRIGUEZ,
                                                 Appellant

                                                        v.


    Richard R. STORM Jr.; Law office of Shelton & Valadez; Mark A. Giltner; William Tate; and
      Stephen Martinez; H-E-B, Jointly and Severally William Tate, Jointly and Severally and as
     employee of H-E-B L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B
     L.P., Meredith Reid as employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as
                                  employee of H-E-B L.P. et al.,
                                            Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2019-CI-13590 & 2019CI16263
                           Honorable Mary Lou Alvarez, Judge Presiding


                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       Pending before the court is appellant’s constitutional recusal inquiry. In the event
appellant seeks to disqualify a justice of this court, he must file a motion in compliance with
TEX. R. APP. P. 16.3. 1 See F.S. New Products, Inc. v. Strong Indus., Inc., 129 S.W.3d 594, 597
(Tex. App.—Houston [1st Dist.] 2003, no pet.); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex.
App.—Waco 2001, pet. denied);




1
 We note Justice Alvarez is not related in any degree to Judge Mary Lou Alvarez and Justice Chapa is not related in
any degree to Judge Cynthia Marie Chapa.
It is so ORDERED on April 16, 2020.


                                               PER CURIAM
ATTESTED TO:



         ___________________________________
         Michael A. Cruz,
         Clerk of Court